     Case 1:18-cv-00434-NONE-JLT Document 48 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 JACK JOHNSON III,                                 Case No. 1:18-cv-0434-NONE-JLT (PC)

12                  Plaintiff,                       ORDER GRANTING DEFENDANT PTS OF
                                                     AMERICA, LLC’S REQUEST TO MODIFY
13                  v.                               THE DISCOVERY AND SCHEDULING
14 PTS OF AMERICA, et al.,                           ORDER

15                  Defendants.                      (Doc. 41)

16

17          Defendant PTS of America, LLC seeks an extension of the deadlines for filing an

18 exhaustion motion and for conducting discovery on the ground that it was unable to depose

19 plaintiff due to scheduling issues involving the entity that set up the video link for plaintiff’s

20 October 30, 2020 deposition. (Doc. 41.) Due to the difficulty in scheduling plaintiff’s deposition

21 again, defendant requests a ninety-day extension of time of these deadlines. The Court construes

22 defendant’s motion as a request to modify the Discovery and Scheduling Order pursuant to

23 Federal Rule of Civil Procedure 16(b)(4). Good cause appearing, defendant’s motion is

24 GRANTED (Doc. 41). The August 6, 2020, Discovery and Scheduling Order is modified as

25 follows:

26          1. The deadline for motions challenging exhaustion of administrative remedies is

27              February 8, 2021;

28          2. The deadline for completion of all discovery, including filing motions to compel, is

                                                      1
     Case 1:18-cv-00434-NONE-JLT Document 48 Filed 12/04/20 Page 2 of 2


 1              March 8, 2021; and
 2         3. The deadline for filing pre-trial dispositive motions is June 8, 2021.
 3
     IT IS SO ORDERED.
 4

 5     Dated:    December 3, 2020                           /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
